DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Prior Art Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

	Park et al. (US 2015/0279278), taken to be the closest prior art, shows the display device, comprising: a first pixel unit (R, see for example Figs. 3 and 9) located on a substrate, the first pixel unit (R) including a first micro-light-emitting diode (micro-LED) (OLEDR), a first current control switch (T1R) configured to control a drive current to be supplied to the first micro-LED (see Figs. 3 and 9 and para. 0076-0077), and a first period control switch (T5R and T6R) configured to control an emission period of the first micro- LED (OLEDR); a second pixel unit (G, see Figs. 3 and 9) located on the substrate, the second pixel unit including a second micro-LED (OLEDG) having a differently colored emission, a second current control switch (T1G) configured to control a drive current to be supplied to the second micro-LED (see Figs. 3 and 9 and para. 0076-0078), and a second period control switch (T5G and T6G) configured to control an emission period of the second micro-LED (see Figs. 3 and 9 and para. 0060-0061 and 0076-0078); and an emission controller (14) configured to control the first micro-LED and the second micro-LED.

	Yang et al. (US 2019/0340979) and Hwang et al. (US 2019/0279563), both show a display device having plural pixel circuits each including current control switch, emission control switch, LED and emission controller.



Reasons For Allowance

Claims 1-8 are allowed.
The following is an Examiner's Statement of Reasons for Allowance:

Regarding claims 1-4
The prior art of record, including the closest prior art Park et al. noted above or prior art cited by applicant, taken alone or in combination does not teach or suggest the display device having the combination of elements with their recited functions, along with a second pixel unit located on the substrate, the second pixel unit including a second micro-LED having a differently colored emission and a different level of luminous efficiency from the first micro-LED, a second current control switch configured to control a drive current to be supplied to the second micro-LED, and a second period control switch configured to control an emission period of the second micro-LED; and an emission controller configured to control light intensities of the first micro-LED and the second micro-LED, wherein the first current control switch, the first period control switch, the second current control switch, and the second period control switch are connected to the emission controller, as set forth in claims 1-4.


Regarding claims 5-8
The prior art of record, including the closest prior art Park et al. noted above or prior art cited by applicant, taken alone or in combination does not teach or suggest the display device having the combination of elements with their recited functions, along with a second pixel unit located on the substrate, the second pixel unit including a second micro-LED configured to emit green light, a second current control switch configured to control a drive current to be supplied to the second micro-LED, and a second period control switch configured to control an emission period of the second micro-LED; a third pixel unit located on the substrate, the third pixel unit including a third micro-LED configured to emit blue light, a third current control switch configured to control a drive current to be supplied to the third micro-LED, and a third period control switch configured to control an emission period of the third micro- LED; and an emission controller configured to control light intensities of the first micro-LED, the second micro-LED, and the third micro-LED, wherein the first current control switch, the first period control switch, the second current control switch, the second period control switch, the third current control switch, and the third period control switch are connected to the emission controller, as set forth in claims 5-8.

	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687